DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  Examiner note: examiner will start first addressing claim 8 and its dependents for the sake of convince.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claims [8, 10-12, 14, 16-18, 1 and 3-5]  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashii(US. 2014/0013217) in view of  Cheatle (US. 2004/0080670).

Re Claim 8, Hashii discloses a terminal apparatus  (see 115 fig. 1) comprising: a display (see 104 fig. 1); a controller (see 100 fig. 1); and a memory storing a set of instructions (see 101 fig. 1 and ¶0036, The ROM 101 stores programs such as an application to be described below which is executed by the CPU 100).



 Nonetheless in the same field of endeavor Cheatel discloses an image processing system as Hashii (see Cheatel figs.  1 and 8). Cheate further discloses a set of instructions (see ¶ 0086, image processor 76 that performs the image analysis and the fitting of the image boundary or boundaries to the image 70), when executed by the controller, causing the terminal apparatus to perform: receiving a first selection operation of selecting a shot image (see ¶ 0052, selected from a user's "album" of images or selected from a pre-prepared store of images, by the virtue of processing the selected image); acquiring a first characteristic amount relating to a shape of at least one of the shot image and an object included in the shot image (see¶0052-0053, The image is analyzed (as described hereinafter) to identify regions of interest and the areas of compositional significance and to apply one or more rules of composition to the image on the 
 
Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify Hashii   before the effective filling date of the claimed invention by the teachings of Cheatel since this would allow applying a boundary to the at least one image to produce a processed image; and placing the at least one processed image within said display area (see ¶006). 

Re Claim 10,  Hashii as modified further discloses, wherein the first characteristic amount includes information indicative of an aspect ratio of the object included in the shot image; and wherein the second characteristic amount includes information indicative of an aspect ratio of the frame included in each of the plurality of templates (see Hashii ¶ 0064 (image size) and Cheatle ¶ 0029, terms of size and aspect ratio). 

Re Claim 11,  Hashii as modified further discloses, wherein the first characteristic amount includes information indicative of an aspect ratio of the shot image (see Hashii ¶ 0064 (image size)); and wherein the second characteristic amount includes information indicative of an aspect ratio of the frame included in each of the plurality of templates (see Cheatle ¶ 0029, terms of size and aspect ratio). 

Re Claim 12,  Hashii as modified further discloses, wherein the set of instructions, when executed by the controller, causes the terminal apparatus to further perform: acquiring, as the first characteristic amount, a characteristic amount relating to a shape of the shot image and a characteristic amount relating to a shape of the object (see Cheatle ¶ 0053, The image is analyzed (as described hereinafter) to identify regions of interest and the areas of compositional significance and to apply one or more rules of composition to the image on the basis of the identified areas); calculating a combined first characteristic amount by combining the characteristic amount relating to the shape of the shot image with the characteristic amount relating to the shape of the object by using a particular ratio (see Cheatle 0053, a rule of composition may be the rule of thirds, where the image is sub-divided by two parallel horizontal and two parallel vertical lines in a manner of a noughts and crosses board and areas of 


Re Claim 14,   Hashii discloses a control apparatus (see 114 fig. 1) configured to communicate with a terminal apparatus including a display (see 115 fig. 1).
Hashii doesn’t seem to explicitly discloses the control apparatus being configured to perform: acquiring a first characteristic amount of a shot image for which a selection operation is performed at the terminal apparatus, the first characteristic amount relating to a shape of at least one of the shot image and an object included in the shot image; acquiring a second characteristic amount relating to a shape of a frame included in each of a plurality of templates; transmitting, to the terminal apparatus, data of a selection screen for selecting one of the plurality of templates, the selection screen showing, as a particular template, a template including a frame of the second characteristic amount indicative of a shape corresponding to the first characteristic amount in such a manner that the particular template is distinguishable from a template other than the particular template; receiving, from the terminal apparatus, information relating to a selection template selected through the selection screen; and transmitting image data of the selection template to the terminal apparatus. 

Nonetheless in the same field of endeavor Cheatel discloses an image processing system as Hashii (see Cheatel figs.  1 and 8). Cheate further discloses a control apparatus (see ¶ 0086, image processor 76) being configured to perform: acquiring a first characteristic amount of a shot image for which a selection operation is performed at the terminal apparatus (see ¶ 0052, selected from a user's "album" of images or selected from a pre-prepared store of images, by the virtue of processing the selected image), the first characteristic amount relating to a shape of at least one of the shot image and an object included in the shot image (see¶0052-0053, The image is analyzed (as described hereinafter) to identify regions of interest and the areas of compositional significance and to apply one or more rules of composition to the image on the basis of the identified areas); acquiring a second characteristic amount relating to a shape of a frame included in each of a plurality of templates (see fig. 1 elements 6-11); transmitting, to the terminal apparatus, data of a selection screen for selecting one of the plurality of templates (see fig. elements 6-11), the selection screen showing, as a particular template, a template including a frame of the second characteristic amount indicative of a shape corresponding to the first characteristic amount in such a manner that the particular template is distinguishable from a template other than the particular template (see figs. 1 and 3 and ¶0055, A plurality of predefined, generic shapes that are provided as image boundaries 6-11 are shown); receiving, from the terminal apparatus, information relating to a selection template selected through the selection screen (see (see ¶¶0055-0056, A matching process is applied to each of the generic image boundaries 6 to 11 so as to determine the best fit of region of interest combination with image boundary); and transmitting image data of the selection template to the terminal apparatus  A matching process is applied to each of the generic image boundaries 6 to 11 so as to determine the best fit of region of interest combination with image boundary). 

Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify Hashii   before the effective filling date of the claimed invention by the teachings of Cheatel since this would allow applying a boundary to the at least one image to produce a processed image; and placing the at least one processed image within said display area (see ¶006). 

Re Claim 16, except its dependency has substantially same limitation as claim 10 above thus analyzed and rejected by the same reasoning.

Re Claim 17, except its dependency has substantially same limitation as claim 11 above thus analyzed and rejected by the same reasoning.

Re Claim 18, except its dependency has substantially same limitation as claim 12 above thus analyzed and rejected by the same reasoning

Re Claim 1, claim 1 except a few changes in wording has substantially same litigation as  claim 8 above,  thus analyzed and rejected by the same reasoning. 


Re Claim 3, claim 3 except a few changes in wording has substantially same litigation as  claim 10 above,  thus analyzed and rejected by the same reasoning. 

Re Claim 4,  claim 4 except a few changes in wording has substantially same litigation as  claim 11 above,  thus analyzed and rejected by the same reasoning. 

Re Claim 5, claim 5 except a few changes in wording has substantially same litigation as  claim 12 above,  thus analyzed and rejected by the same reasoning. 

Allowable Subject Matter
4. Claims [2, 6-7, 9, 13, 15 and 19-20] are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                                                Conclusion
5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094.  The examiner can normally be reached on 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED A BERHAN/Primary Examiner, Art Unit 2698